Citation Nr: 9932403	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  97-34 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter





ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is the unremarried widow of a deceased veteran 
who had active military service from May 1941 to December 
1943.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Los Angeles Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The initial 
rating decision in August 1997 denied eligibility for both 
Dependency and Indemnity Compensation (DIC) benefits and 
Chapter 35 Dependents' Educational Assistance (DEA) benefits.  
The appellant has appealed only from the RO decision that the 
veteran's death is not service-connected.  In July 1998, the 
appellant and her daughter appeared at a hearing held at the 
RO.  

In approximately September 1997, the veteran's original 
claims file was apparently lost, and extensive searches for 
it have not been successful.  The appellant's claims for DIC 
and DEA benefits have been adjudicated based on a 
reconstructed claims file.  However, the original copies of 
the veteran's service medical records were obtained from the 
service department in December 1998, and the appellant has 
indicated by August 1999 letter that all pertinent 
information is now included in the reconstructed file.  





FINDING OF FACT

The claim seeking service connection for the cause of the 
veteran's death is not shown to be plausible.  


CONCLUSION OF LAW

The claim seeking service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated 
during active military service in wartime or peacetime.  
38 U.S.C.A §§ 1110, 1131 (West 1991).  Service connection may 
also be warranted for a malignant tumor, if it becomes 
manifest to a degree of 10 percent within one year of 
separation from active service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(3), 1137 (West 1991 & Supp. 1999).  Additionally, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999).  To establish 
service connection for the cause of a veteran's death, the 
evidence must establish that a service-connected disease or 
injury either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312 (1999).  

The aforementioned factual basis may be established by 
medical evidence, competent lay evidence, or both.  38 C.F.R. 
§ 3.307(b).  In general, lay witnesses, such as the 
appellant, are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time; however, issues involving medical causation 
or diagnosis require competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 
5 Vet.App. 91 (1993).  

In addition, a claimant must present evidence of a well-
grounded claim; that is, a plausible claim, one which is 
either meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Moreover, a 
well-grounded claim must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
If a claim is not well grounded, then no duty to assist in 
the development of that claim attaches to VA.  38 U.S.C.A. 
§ 5107(a).  

The U. S. Court of Appeals for Veterans Claims has held 
repeatedly that, in order for a claim seeking to establish 
service incurrence of a disability to be considered 
plausible, there must be competent evidence of a current 
disability; of incurrence of a disease or injury in service; 
and a relationship or "nexus" between the current 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

In claims seeking service connection for the cause of death, 
the first requirement will always have been met (the current 
disability being the condition[s] that caused the veteran to 
die), but the last two requirements must be supported by 
competent evidence of record.  Ramey v. Brown, 9 Vet. App. 
40, 46 (1996).  

In the present case, the veteran died at the age of 83 in 
October 1996 (more than 50 years after his wartime service 
concluded).  According to the official death certificate, the 
immediate cause of death was cardiac arrest due to 
ventricular fibrillation due to arteriosclerotic 
cardiovascular disease which had necessitated coronary bypass 
surgery in 1993 (this surgery was actually an aortic valve 
replacement performed in July 1994).  Adenocarcinoma was 
listed as a contributory cause of death.  No autopsy was 
performed.  

Cardiac arrest is not a diagnostic term and merely means that 
the heart stopped beating.  Cardiac arrest and respiratory 
arrest (the cessation of breathing) are ultimate causes of 
death.  The appellant maintains, and the Hearing Officer has 
agreed, that the underlying cause of the veteran's death was 
the multiplicity of metastatic cancers, first diagnosed in 
1994.  Under the circumstances surrounding the veteran's 
death, this seems likely, but no medical evidence has been 
submitted to rebut the official death certificate.  

The service medical records indicate that the veteran was 
surgically treated for a perforated duodenal ulcer in 1943.  
Based on the veteran's medical history given at that time, 
his treating physicians concluded that this problem had 
existed prior to service; it had not, however, been reported 
on physical examination of the veteran at the time of his 
entry on active duty.  Fluoroscopic examination of both the 
esophagus and stomach in 1943 disclosed normal findings.  

The veteran was subsequently granted service connection 
during his lifetime for a duodenal ulcer, and it was rated 
10 percent disabling up until his death.  There is no 
competent medical evidence of cardiovascular disease or 
cancer during service or for many years afterward.  Likewise, 
the service-connected duodenal ulcer is not shown to have 
been active during the last years of the veteran's life, 
although he developed malignant tumors at other locations 
(the stomach and ascending colon) in the digestive tract in 
1992-94.  The service-connected duodenal ulcer, therefore, is 
not shown to have contributed in any way to his death.  

The appellant believes that the veteran's service-connected 
duodenal ulcer somehow caused his fatal cancer.  However, the 
exact identity of the primary site or sites of the veteran's 
cancer is/are not at all clear from the medical evidence.  By 
the time the veteran's fatal cancer was discovered in 1994, 
it had spread to numerous sites, and he was very frail.  
Consequently, he declined to permit further testing in order 
to identify the precise source of the disease.  It was 
reported in 1994 that the veteran may have had three 
seemingly simultaneous malignancies: in the ascending colon, 
in the stomach, and lymphoma in the lymph nodes, although a 
prior 20-year history of lymphoma was also reported by the 
veteran at that time.  

Furthermore, and even more importantly, the record does not 
reflect any competent medical evidence which provides the 
required nexus between the veteran's fatal cancer (whatever 
the primary site(s) may have been) and any event in service, 
including his service-connected duodenal ulcer.  In the 
absence of such crucial evidence, the appellant's claim is 
not well grounded pursuant to 38 U.S.C.A. § 5107(a), and VA 
is not allowed to undertake further evidentiary development 
in this situation.  Morton v. West, 12 Vet. App. 477 (1999), 
req. for en banc consideration denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999)(per curiam).  

It is apparent that the appellant firmly adheres to her 
medical theory as to the cause of the veteran's death.  
However, unsupported by medical evidence, a claimant's 
personal belief, however sincere, cannot form the basis of a 
well-grounded claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

The appellant has also (justifiably) complained about the 
loss of the veteran's claims file.  However, the available 
medical evidence in the reconstructed file includes very 
informative private and VA treatment records, dating from at 
least 1992 up until the veteran's death in 1996, as well as 
the original service medical records and a clarifying 
statement by the physician who signed the death certificate.  
These records fail to supply the required nexus to service 
for the cause of the veteran's death.  While she has 
testified that VA doctors told her that the veteran's 
service-connected duodenal ulcer caused his stomach cancer 
which eventually led to his death, the relevant medical 
records do not substantiate such theory.  Furthermore, given 
the very different physical locations involved (i.e., stomach 
and ascending colon in 1992-94 vs. duodenum in 1943), it 
appears likely that the appellant may be confused or not 
accurately remember what certain doctors told her.  In any 
event, it is well settled that such hearsay lay evidence is 
insufficient to render the claim well grounded, precisely 
because the memory of lay persons concerning medical 
statements made to them by doctors is "simply too attenuated 
and inherently unreliable."  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  Likewise, the veteran's last treating 
physician, who also signed the death certificate, stated 
that, while "a GI [gastrointestinal] cause" or "a stomach 
cause" for the veteran's death "may well have" occurred, the 
necessary testing to confirm this could not be carried out 
due to his frailty at the time.  This statement does not 
provide a linkage or nexus between the service-connected 
duodenal ulcer which was successfully treated in 1943 and the 
veteran's death from cancer found in different locations 
(ascending colon, stomach, lymph nodes, liver, etc.) more 
than 50 years later.  

In reaching this decision, the Board has noted, but not 
relied on, the medical evidence cited to the appellant by the 
RO (THE MERCK MANUAL OF DIAGNOSIS AND THERAPY, 12th ed, 1992, 
p. 768) in the October 1997 statement of the case and 
subsequently, which is to the effect that duodenal ulcers are 
almost always benign (i.e., not malignant).  


ORDER

The appeal is denied.  


		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 

